A proceeding in habeas corpus cannot be used as a substitute for the remedy of appeal (Ex parte Elicker, 117 Ohio St. 500,159 N.E. 478), nor can it be employed as a remedy by a person who has been convicted of a criminal offense and subjected to a fine and imprisonment which he claims to be in excess of the maximum prescribed by law (Ex parte Van Hagan, 25 Ohio St. 426,432).
The petitioner having pursued the wrong remedy, we do not consider the validity of the sentence.
The relief prayer for is denied.
Petitioner remanded to custody.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, STEWART, TURNER and TAFT, JJ., concur. *Page 139